Appeal Dismissed and Memorandum Opinion filed March 31, 2020.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-19-00454-CV

                             LAURA JONES, Appellant

                                        V.

                      AMH 2015-1 BORROWER LLC, Appellee

                   On Appeal from County Civil Court at Law No. 1
                                Harris County, Texas
                          Trial Court Cause No. 1131440

                            MEMORANDUM OPINION

      This is an appeal from a judgment signed May 28, 2019. The clerk’s record
was filed June 5, 2019. The reporter’s record was filed September 24, 2019. No
brief was filed.

      On December 10, 2019, this court issued an order stating that unless
appellant filed a brief on or before January 10, 2020, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is
dismissed.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2